DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicants amendments to the claims filed August 24, 2021 are acknowledged. Claims 25-26 is amended, and Claim 31 newly added. No new matter has been added. Claims 1-11, 18-19 and 25-31 are currently pending and considered in this office action. 
Response to Declaration
The declarations of Rob Matuska, under 37 CFR 1.132, filed January 4, 2022 and January 7, 2022, are sufficient to overcome the 35 U.S.C. 102 rejection of Claims 2, 5-6, 8, 10-11 and 26 as set forth in the last Office action. Examiner notes the two declarations appear to be identical.
Applicant has demonstrated that possessing the claimed mechanical properties and claimed composition alone would not inherently indicate that the product comprise the claimed machining features of “withstanding a 0.015” (0.38mm) thick machined wall using a 0.969” (24.6mm) diameter drill at 1500 RPMs and 0.037” (1.27mm) per revolution feed rate with <10% failing for wall tearing or cracking”.
Therefore the rejection has been withdrawn.

However, the declarations are insufficient to overcome the 35 U.S.C. 103 rejection of Claim 1, and dependent claims thereof, over Bartges as set forth in the last Office action because:
Bartges discloses the claimed composition and processing at the T8 temper. While Bartges does not expressly disclose the mechanical properties for the T8 temper product, it would be obvious to one of ordinary skill in the art that mechanical properties be similar if not better than the properties disclosed of the T3 product (as also demonstrated by the current declaration filed January 4, 2022), and within the ranges claimed. Thus it would be obvious to one of ordinary skill in the art that the alloy of Bartges, when processed to have identical processing such as to an T8 temper (as disclosed by Bartges, see Col. 3, line 47), would have the claimed machining features. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 18-19 and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bartges (US 6,113,850).
Regarding Claims 1, 2, and 10, Bartges discloses a substantially Pb-free aluminum alloy product (“aluminum alloy suitable for machining…substantially lead-free” Abstract) having an aluminum alloy composition comprising the following components:  (in weight percent of the aluminum alloy composition) and having an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10%: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding the compositions disclosed by Bartges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05). Further, one of ordinary skill in the art would have appreciated that the alloy would be Pb free (Pb of 0wt%), as Pb is not listed as an included element or impurity.
 Regarding the mechanical properties, one of ordinary skill in the art would appreciate that the inventive alloy in the Table of Col. 5 refers to alloy with the composition listed in Col. 4, lines 24-28, which has also been subjected to the T3 temper (see Col. 4, line 33).  
In regards to the “provided in a T8” (claim 1), these are a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process - See MPEP 2113; all structural limitations of the product, including the composition listed in Col. 4, lines 24-28 and the mechanical properties thereof listed in the table of Col. 5, have therefore been met). 
In addition to Bartges disclosing the claimed composition, ultimate tensile strength, yield strength, and elongation (see above), Bartges discloses a substantially similar processing route (“casting, preheating, extruding, solid solution heat treating, cold finishing and aging” Col. 2, lines 55-56”; “preferably to a…T8 or T851 temper…same alloy may be processed to such other tempers as…T6 or T651” Col. 2, lines 56-60) as that of the current invention (instant specification, “billets were 
Therefore, while Bartges does not specifically disclose wherein the substantially Pb-free aluminum alloy product is capable of withstanding a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate with < 10% failing for wall tearing or cracking, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition and invention by Bartges would comprise these properties and machinability capabilities, as the mechanical properties and composition are identical, and the processing is substantially similar to those claimed. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. Additionally, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Regarding Claims 3-4, 7 and 9, Bartges discloses wherein said aluminum alloy composition comprises:

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Regarding Claims 5-6 and 8, Bartges discloses wherein said aluminum alloy composition further comprises: 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.

Regarding Claim 11, Bartges discloses wherein impurities are total in an amount of less than 0.5wt% (“balance aluminum, incidental elements and impurities (“including 0.01wt% titanium and 0.01 wt% zinc)” Col. 4, lines 27-28; thus impurities total 0.02wt%; further, it would have been obvious to one of ordinary skill in the art that the incidental impurity levels accounted for less than a total of 0.5wt%, as a standard set by the commercialization of any alloy). 

Regarding Claims 18-19, Bartges discloses a substantially Pb-free aluminum alloy composition (“substantially lead-free” Abstract) consisting of the following components (in weight percent of the aluminum alloy composition) and having an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10%:



    PNG
    media_image4.png
    369
    781
    media_image4.png
    Greyscale


 Regarding the compositions disclosed by Bartges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05). Further, one of ordinary skill in the art would have appreciated that the alloy would be Pb free (Pb of 0wt%), as Pb is not listed as an included element or impurity.
 Regarding the mechanical properties, one of ordinary skill in the art would appreciate that the inventive alloy in the Table of Col. 5 refers to alloy with the composition listed in Col. 4, lines 24-28, which has also been subjected to the T3 temper (see Col. 4, line 33).  
Bartges further discloses using the T6 temper (“preferably to a…T8 or T851 temper…same alloy may be processed to such other tempers as…T6 or T651” Col. 2, lines 56-60). It would be obvious to one of ordinary skill in the art that the alloy in the T6 temper, as taught by Bartges, comprise the same or better mechanical properties as the T3 temper which already comprises the mechanical properties within the claimed range. 
Additionally, in regards to the “provided in a T6 temper”, these are a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its 
Further, as the composition of the alloy is obvious over Bartges, one of ordinary skill in the art would recognize that when the same temper (processing) is imparted as claimed, that the product would result in the same mechanical and machineability properties as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01). 
Bartges does not expressly disclose the machining capabilities in terms of number of chips/gram (one of ordinary skill in the art would understand the claim to be comparing the number of chips/gram between (Claim 18) a T6 and a T8 temper, or between (Claim 19) a T6 temper and a T3 temper, when implementing the same machining test to each sample); however, the composition and mechanical properties, as well as the temper designation (processing routes), are made obvious over Bartges (see above); therefore, it would be obvious to one of ordinary skill in the art at the time that the invention was filed that the substantially Pb-free aluminum alloy product have the same machineability as that which is claimed, and therefore have a superior machinability in a T6 temper when compared to a product having the same aluminum alloy composition but in a (Claim 18) T8 temper or a (Claim 19) T3 temper, as determined by chip size (chips per gram), wherein a greater number of chips per gram is considered a superior measure of machinability. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Regarding Claims 25 and Claim 31, Bartges discloses the claimed composition, ultimate tensile strength, yield strength, and elongation (see above Claim 18 and Claim 1, respectively), Bartges discloses a substantially similar processing route (“casting, preheating, extruding, solid solution heat treating, cold finishing and aging” Col. 2, lines 55-56”; “preferably to a…T8 or T851 temper…same alloy may be processed to such other tempers as…T6 or T651” Col. 2, lines 56-60) as that of the current invention (instant specification, “billets were produced…extruded and processed…homogenization, extrusion, solution heat treatment, quenching, drawing and artificial aging operations were all completed” [0032]). 
Therefore, while Bartges does not specifically disclose wherein the substantially Pb-free aluminum alloy product is capable of withstanding a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate with < 10% failing for wall tearing or cracking when provided as a 1” diameter rod, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition and invention by Bartges would comprise these properties and machinability capabilities, as the mechanical properties and composition are identical, and the processing (including the T6 temper) is substantially similar to those claimed. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. Additionally, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.

Regarding Claim 26, Bartges discloses a substantially Pb-free aluminum alloy composition (“substantially lead-free” Abstract) consisting of the following components (in weight percent of the  said alloy composition having an Ultimate Tensile Strength >/= 45.0 KSI / 311 MPa, Yield 
    PNG
    media_image4.png
    369
    781
    media_image4.png
    Greyscale
Strength >/= 38.0 KSI / 262 MPa, and % Elongation minimum >/= 10%:
Regarding the compositions disclosed by Bartges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05). Further, one of ordinary skill in the art would have appreciated that the alloy would be Pb free (Pb of 0wt%), as Pb is not listed as an included element or impurity.
 Regarding the mechanical properties, one of ordinary skill in the art would appreciate that the inventive alloy in the Table of Col. 5 refers to alloy with the composition listed in Col. 4, lines 24-28, which has also been subjected to the T3 temper (see Col. 4, line 33).  
Bartges further discloses using the T6 or T8 temper which reads on the limitation ‘manufactured using only artificial aging at a T8 or T6 temper to provide an alloy composition’ (“preferably to a…T8 or T851 temper…same alloy may be processed to such other tempers as…T6 or T651” Col. 2, lines 56-60), and it would be obvious to one of ordinary skill in the art that the alloy in the T6 or T8 temper, as taught by Bartges comprise the same or better mechanical properties as the T3 temper. 
Additionally, in regards to the “manufactured using only artificial aging at a T8 or T6 temper, these are a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same 

Regarding Claims 27-29, Bartges discloses incidental elements and impurities (“incidental elements and impurities” Abstract), and teaches wherein “trace amounts of incidental elements and/or impurities may find their way into a desired product” (Col. 3, lines 26-27), but wherein this amount is typically less than about 0.1%, such as 0.03% (“substantially Pb-free…contain less than about 0.1% lead, or less than about 0.03% Pb on a more preferred basis, due to contamination from incidental additives” Col. 3, lines 28-30), or further such as 0.01wt% (“incidental elements and impurities (including 0.01wt% titanium and 0.01wt% zinc” Col. 4, lines 27-28). 
While Bartges does not expressly disclose wherein these incidental impurities are present in a total amount of (Claim 27) less than 0.5wt%, or further (Claims 28 and 29) less than 0.1wt%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have limited the amount of the impurities to the claimed values as a means to prevent contamination which may be detrimental to mechanical properties, and because Bartges suggests such impurities of each element are preferably already low values of 0.01wt% (see Col. 4, lines 27-28 for Zn and Ti) and less than 0.03% (see Col. 3, lines 28-30 for Pb). 
One of ordinary skill in the art would appreciate that for values as low as 0.01wt% and less 0.03wt% for unwanted impurities or for incidental elements, that the total amount of impurities would total the claimed amounts of (Claim 27) less than 0.5wt%, or further (Claim 28 and 29) less than 0.1wt%. Again, to be clear, it would have been obvious to one of ordinary skill to have limited the amount of impurities to be as low as possible, and within the ranges claimed, in order to produce a steel which had as little contamination as possible and therefore to prevent degradation of mechanical properties from any said impurities.

Regarding Claim 30, Bartges discloses wherein the aluminum alloy composition comprises:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05).

Claims 1-11 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (previously cited, CN 101294249 A, with English Machine Translation provided).
Regarding Claims 1, 2, 10 and 31, Liu discloses a substantially Pb-free aluminum alloy product (“lead-free free-machining aluminum alloy material” Abstract; “lead-free free-cutting aluminum alloy product” [0028]) having an aluminum alloy composition comprising the following components (in weight percent of the aluminum alloy composition): 
Pb 0-0.10, or further (claim 2) Pb <0.05, Si 0-0.40; Fe 0-0.70; Cu 5.0 - 6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10 - 0.50; with the balance being aluminum save for incidental impurities (“lead-free…less than 0.4 percent of silicon, less than 0.2 percent of zinc, less than 0.7 percent of iron, 4.5 to 5.5 percent of copper, 0.15 to 0.45 percent of tin, 0.3 to 0.8 percent of bismuth, and unavoidable impurity and aluminum” Abstract; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05); 
said alloy composition having a ratio by weight of Bi/Sn of (claim 1) less than 1.32 and (claim 10) greater than 0.8/1 (“0.15 to 0.45” percent of tin, 0.3 to 0.8 percent of bismuth” Abstract; this would give a ratio of Bi/Sn in the range of 0.67 – 5.33; for example if Sn is 0.3% and Bi is 0.3%, this would give a ratio 
said substantially Pb-free aluminum alloy product provided in a T8 temper having an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10% (see Table 1 of original Chinese patent (corresponds with [49-53] of machine translation), for 2xxx series T8, UTS is ≥430 MPa, yield strength is ≥380 MPa, and elongation is 12%; Additionally, in regards to the “provided in a T8” (claim 1), these are a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process - See MPEP 2113; all structural limitations of the product, have therefore been met). 
In addition to Liu disclosing the claimed composition, temper, ultimate tensile strength, yield strength, and elongation (see above), Liu discloses a substantially similar processing route (“cast- homogenization processing – extrusion – solid solution – quenching- (drawing) – aging - (cold drawing)” [0028]) as that of the current invention (instant specification, “billets were produced…extruded and processed…homogenization, extrusion, solution heat treatment, quenching, drawing and artificial aging operations were all completed” [0032]). 
Therefore, while Liu does not specifically disclose wherein  the substantially Pb-free aluminum alloy product is capable of (Claim 1) withstanding a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate with < 10% failing for wall tearing or cracking, or further (Claim 31), capable of withstanding these same parameters when provided as a 1” diameter rod, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed that the invention by Liu would comprise these properties and machineability capabilities, as the mechanical properties, composition, and processing are substantially identical. 
In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.

Regarding Claims 3-8, Liu discloses wherein said aluminum alloy composition comprises:
(see claim 3) 0.10- 0.16 wt. % Si (“less than 0.4 percent of silicon” Abstract);
(see claim 4) 0.30- 0.50 wt. % Fe (“less than 0.7 percent of iron” Abstract);
(see claim 5) 5.1-5.8 wt. % Cu (“4.5 to 5.5 percent of copper” Abstract); 
(see claim 6) 0.002- 0.05 wt. % Zn (“less than 0.2 percent of zinc” Abstract);
(see claim 7) 0.20- 0.40 wt. % Bi (“0.3 to 0.8 percent of bismuth” Abstract); and 
(see claim 8) 0.20-0.50 Sn (“0.15 to 0.45 percent of tin” Abstract). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.

Regarding Claim 9, Liu discloses wherein said aluminum alloy composition comprises 0.10- 0.16 wt. % Si (“less than 0.4 percent of silicon” Abstract), 0.30- 0.50 wt. % Fe (“less than 0.7 percent of iron” Abstract), 5.1-5.8 wt. % Cu (“4.5 to 5.5 percent of copper” Abstract), 0.002- 0.05 wt. % Zn (“less than 0.2 percent of zinc” Abstract), 0.20- 0.40 wt. % Bi (“0.3 to 0.8 percent of bismuth” Abstract), and 0.20-0.50 Sn (“0.15 to 0.45 percent of tin” Abstract). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.

Regarding Claim 11, Liu discloses “unavoidable impurity” (Abstract), but does not specifically disclose wherein these impurities are total in an amount of less than 0.5wt%; however, it would have 

Regarding Claim 26, Liu discloses a substantially Pb-free aluminum alloy composition (“lead-free free-machining aluminum alloy material” Abstract) consisting of the following components (in weight percent of the aluminum alloy composition):
Si 0-0.40; Fe 0-0.70; Cu 5.0-6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10 - 0.50, wherein Si, Fe, Cu Zn, Bi, and Sn are the only components intentionally added to the alloy composition such that any other material exists only as incidental impurities, with the balance being aluminum save for the incidental impurities (“lead-free…less than 0.4 percent of silicon, less than 0.2 percent of zinc, less than 0.7 percent of iron, 4.5 to 5.5 percent of copper, 0.15 to 0.45 percent of tin, 0.3 to 0.8 percent of bismuth, and unavoidable impurity and aluminum” Abstract; see para. [0016]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05); 
said aluminum alloy composition having a ratio by weight of Bi/Sn of less than 1.32/1 (“0.15 to 0.45” percent of tin, 0.3 to 0.8 percent of bismuth” Abstract; this would give a ratio of Bi/Sn in the range of 0.67 – 5.33; for example if Sn is 0.3% and Bi is 0.3%, this would give a ratio of Bi:Sn of 1:1 which is less than 1.32:1; furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05); and
said alloy composition manufactured using only artificial aging at a T8 or T6 temper to provide an alloy composition having an Ultimate Tensile Strength >/= 45.0 KSI / 311 MPa, Yield Strength >/= 38.0 KSI / 262 MPa, and % Elongation minimum >/= 10% (see Table 1 of original Chinese patent (corresponds with [49-53] of machine translation), for 2xxx series T8, UTS is ≥430 MPa, yield strength is ≥380 MPa, and elongation is 12%; Additionally, in regards to the “manufactured using only artificial aging at a T8 or T6 temper”, this is a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior 

Regarding Claims 27-29, Liu discloses incidental elements and impurities (see para. [0016]) but is silent towards the amount of impurities such that the total amount of impurities is (Claim 27) less than 0.5wt%, or further (Claims 28 and 29) less than 0.1wt%; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have limited the amount of the impurities to be as low as possible, and within the claimed ranges, as a means to prevent contamination of the steel which may be detrimental to mechanical properties.

Regarding Claim 30, Liu discloses wherein the aluminum alloy composition comprises: Si 0.1-0.16, Fe: 0-0.50, Cu: 5.1-5.8, Zn: 0-0.05, Bi: 0.20-0.40, and Sn: 0.20-0.50 (impurities (“lead-free…less than 0.4 percent of silicon, less than 0.2 percent of zinc, less than 0.7 percent of iron, 4.5 to 5.5 percent of copper, 0.15 to 0.45 percent of tin, 0.3 to 0.8 percent of bismuth, and unavoidable impurity and aluminum” Abstract; see para. [0016]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05).

Claim 1-11 and 29-30 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hatta (previously cited and cited by Applicant, JP 2006077298 A, with previously cited English Machine translation).
Regarding Claims 1 and 10, Liu discloses a substantially Pb-free aluminum alloy product (“lead-free free-machining aluminum alloy material” Abstract; “lead-free free-cutting aluminum alloy product” [0028]) having an aluminum alloy composition comprising the following components (in weight percent of the aluminum alloy composition): 
Pb 0-0.10; Si 0-0.40; Fe 0-0.70; Cu 5.0 - 6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10 - 0.50; with the balance being aluminum save for incidental impurities (“lead-free…less than 0.4 percent of silicon, less than 0.2 percent of zinc, less than 0.7 percent of iron, 4.5 to 5.5 percent of copper, 0.15 to 0.45 percent of tin, 0.3 to 0.8 percent of bismuth, and unavoidable impurity and aluminum” Abstract; In the case where 
said alloy composition having a ratio by weight of Bi/Sn of (claim 1) less than 1.32 and (claim 10) greater than 0.8/1 (“0.15 to 0.45” percent of tin, 0.3 to 0.8 percent of bismuth” Abstract; this would give a ratio of Bi/Sn in the range of 0.67 – 5.33; for example if Sn is 0.3% and Bi is 0.3%, this would give a ratio of Bi:Sn of 1:1 which is less than 1.32:1, and also greater than 0.8:1 - see instant claim 10; furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05); 
said substantially Pb-free aluminum alloy product provided in a T8 temper having an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10% (see Table 1 of original Chinese patent (corresponds with [49-53] of machine translation), for 2xxx series T8, UTS is ≥430 MPa, yield strength is ≥380 MPa, and elongation is 12%; Additionally, in regards to the “provided in a T8” (claim 1), these are a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process - See MPEP 2113; all structural limitations of the product, have therefore been met). 
In addition to Liu disclosing the claimed composition, ultimate tensile strength, yield strength, and elongation (see above), Liu discloses a substantially similar processing route (see T8 temper processing designation; “cast- homogenization processing – extrusion – solid solution – quenching- (drawing) – aging” [0028]) as that of the current invention (instant specification, “billets were produced…extruded and processed…homogenization, extrusion, solution heat treatment, quenching, drawing and artificial aging operations were all completed” [0032]). 
Therefore, while Liu does not specifically disclose wherein the substantially Pb-free aluminum alloy product is capable of withstanding a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate, and also with < 10% failing for wall tearing or cracking, it would have been obvious to one of ordinary skill in the art at the time 
However, in the interest of compact prosecution, the teachings of Hatta are relied upon to demonstrate why the person of ordinary skill in the art would find it obvious to modify the teachings of Liu which do not specifically disclose wherein the substantially Pb-free aluminum alloy product is capable of withstanding a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate, and also with < 10% failing for wall tearing or cracking.
Further, Hatta discloses particularly similar substantially Pb-free aluminum alloy product (“aluminum alloy material excellent is supplied as a bar material, a tube material or a wire material” [0017]) comprising a substantially Pb-free aluminum alloy composition (“aluminum alloy for cutting which does not contain Pb” [0002]) comprising the following components (in weight percent of the aluminum alloy composition): 
Pb 0-0.10; Si 0-0.40; Fe 0-0.70; Cu 5.0-6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10- 0.50; with the balance being aluminum save for incidental impurities (“Cu:3.5~6.0%,Sn:0.05~1.0%,Bi:0.05~1.5%...Zn : 0.6% or less…the balance of Al and impurities…Fe in the impurity is limited to 0.70% or less and Si is limited to 0.40% or less“ [0008]); In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05); wherein 
said alloy composition having a ratio by weight of Bi/Sn of less than 1.32 (“Sn:0.05~1.0%, Bi:0.05~1.5%” [0008]; this would give a ratio of Bi/Sn in the range of 0.05-30/1; for example if Sn is 0.3% and Bi is 0.3%, this would give a ratio of Bi:Sn of 1:1 which is less than 1.32:1; furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05) and a proof (yield) stress of more than 262 MPa (“proof stress 
the substantially Pb-free aluminum alloy is subjected to a similar processing route as the instant specification (“continuous casting…formed into a billet for extrusion…homogenized…hot extrusion” [0022]; “extruded rod subjected to solution treatment, water quenching and cold drawing….followed by aging treatment” [0024]; also see above for instant specification processing).
Hatta further discloses wherein the substantially Pb-free aluminum alloy undergoes a similar machineability test as that claimed and wherein no cracks are observed (“aluminum alloy material excellent in machinability…excellent cutting work ability…hardly causing a crack even if subjected to heavy cutting” [0001]; “no cracks occur at the time of heavy cutting…load stress at the time of cutting is absorbed…to prevent cracks…by setting the proof stress…cracking can be prevented” [0019]; Examiner notes that the proof stress of Hatta and the clamed invention overlap (see above); “test material…under the conditions of a general purpose drill…16 in diameter….1200rpm….feed speed of 160/min…evaluated for the presence of cutting cracks” [0024]; “according to the present invention…no cutting cracks were observed in the cutting test” [0027]).

It would have been obvious to one of ordinary skill in the art at the time that the invention was filed wherein the substantially Pb-free aluminum alloy of Liu would comprise a fail rate of 10% or less cracks, as taught by Hatta, when subjected to a test such as the one disclosed by Hatta, for the invention by Liu. It would have further been obvious that the substantially Pb-free aluminum alloy of Liu therefore, been also capable of withstanding the machining operation of that which is claimed in Claim 1, and for which is substantially similar to that disclosed by Hatta, such that the fail rate for cracks or tearing was also 10% or less. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 
One would be motivated to have a substantially Pb-free aluminum alloy capable of withstanding the heavy machining operation designated by both Hatta and the instantly claimed invention, in order to 

Regarding Claim 2, Liu discloses wherein said aluminum alloy composition has <0.05wt. % Pb (“lead-free free-machining aluminum alloy” Abstract); 

Regarding Claims 3-8, Liu discloses wherein said aluminum alloy composition comprises:
(see claim 3) 0.10- 0.16 wt. % Si (“less than 0.4 percent of silicon” Abstract);
(see claim 4) 0.30- 0.50 wt. % Fe (“less than 0.7 percent of iron” Abstract);
(see claim 5) 5.1-5.8 wt. % Cu (“4.5 to 5.5 percent of copper” Abstract); 
(see claim 6) 0.002- 0.05 wt. % Zn (“less than 0.2 percent of zinc” Abstract);
(see claim 7) 0.20- 0.40 wt. % Bi (“0.3 to 0.8 percent of bismuth” Abstract); and 
(see claim 8) 0.20-0.40 Sn (“0.15 to 0.45 percent of tin” Abstract). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.

Regarding Claim 9, Liu discloses wherein said aluminum alloy composition comprises 0.10- 0.16 wt. % Si (“less than 0.4 percent of silicon” Abstract), 0.30- 0.50 wt. % Fe (“less than 0.7 percent of iron” Abstract), 5.1-5.8 wt. % Cu (“4.5 to 5.5 percent of copper” Abstract), 0.002- 0.05 wt. % Zn (“less than 0.2 percent of zinc” Abstract), 0.20- 0.40 wt. % Bi (“0.3 to 0.8 percent of bismuth” Abstract), and 0.20-0.50 Sn (“0.15 to 0.45 percent of tin” Abstract). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.

Regarding Claim 11, Liu discloses “unavoidable impurity” (Abstract), but does not specifically disclose wherein these impurities are total in an amount of less than 0.5wt%; however, it would have 

Regarding Claim 29, Liu discloses incidental elements and impurities (see para. [0016]) but is silent towards the amount of impurities such that the total amount of impurities is less than 0.1wt%; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have limited the amount of the impurities to be as low as possible, and within the claimed ranges, as a means to prevent contamination of the steel which may be detrimental to mechanical properties.

Regarding Claim 30, Liu discloses wherein the aluminum alloy composition comprises: Si 0.1-0.16, Fe: 0-0.50, Cu: 5.1-5.8, Zn: 0-0.05, Bi: 0.20-0.40, and Sn: 0.20-0.50 (impurities (“lead-free…less than 0.4 percent of silicon, less than 0.2 percent of zinc, less than 0.7 percent of iron, 4.5 to 5.5 percent of copper, 0.15 to 0.45 percent of tin, 0.3 to 0.8 percent of bismuth, and unavoidable impurity and aluminum” Abstract; see para. [0016]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05).

Claim 18-19, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Coats (previously cited and cited by applicant, US 5,803,994).
Regarding Claim 18, Coats discloses a substantially Pb-free aluminum alloy product (“essentially lead-free aluminum alloy is provided for extruded screw machine stock” Abstract) having an aluminum alloy composition comprising the following components (in weight percent of the aluminum alloy composition):
Pb 0-0.10; Si 0-0.40; Fe 0-0.70; Cu 5.0-6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10 - 0.50; with the balance being aluminum save for incidental impurities (“4.5% to about 6% copper, a maximum of 0.4% silicon, a maximum of about 0.7% iron, not more than about 0.3% zinc, from about 0.1% to about 1% bismuth, from about 0.2% to about 0.5% tin, balance aluminum and unavoidable impurities” Abstract);

said aluminum alloy composition provided in a T6 temper to provide an alloy composition having an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10% (see Table in Col. 4; UTS is 51 KSI, yield strength is 45 KSI and elongation is 14%; “to further improve the mechanical and physical properties….impart a T6… temper” Col. 3, lines 22-29). 
Additionally, in regards to the limitation “provided in a T6 temper”, this is a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process - See MPEP 2113. Thus, all structural limitations of the product have therefore been met.
To be clear, the temper is a product-by-process limitation (see above), and while the property values listed in the Table of Coats is designated a T3 temper, Coats teaches that a T6 temper improves mechanical and physical properties of the aluminum alloy (“to further improve the mechanical and physical properties…subjected to an additional heat treatment….to impart a T6 temper….thus further improving physical properties” Col. 3, lines 23-31), and thus one of ordinary skill in the art would recognize that given the mechanical properties listed by the T3 temper which are already within range of the properties claimed, a material which is produced with further a T6 temper would comprise improved properties which would also be within the ranges claimed.
Rurther, as the composition of the alloy is obvious over Coats, one of ordinary skill in the art would recognize that when the same temper (processing) is imparted as claimed, that the product would result in the same mechanical and machineability properties as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or 
 Coats does not specifically disclose the machining capabilities in terms of number of chips/gram (one of ordinary skill in the art would understand the claim to be comparing the number of chips/gram between a T6 and T8 temper when implementing the same machining test to each sample); however, the composition and mechanical properties, as well as the temper designation (processing routes), are made obvious over Coats (see above). 
Therefore, it would be obvious to one of ordinary skill in the art at the time that the invention was filed that the substantially Pb-free aluminum alloy product have the same machineability as that which is claimed, and therefore have a superior machinability when compared to a product having the same aluminum alloy composition but in a T8 temper, as determined by chip size (chips per gram), wherein a greater number of chips per gram is considered a superior measure of machinability. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Regarding Claim 19, Coats discloses the alloy composition, mechanical properties, and the Temper T6 designation as required by Claim 18, thus, it would be expected to one of ordinary skill in the art at the time that the invention was filed that the alloy by Coats also comprise the mechanical properties and machinability required to meet the claim limitations. To be clear, the temper is a product-by-process limitation (see above); one of ordinary skill in the art would recognize that given the mechanical properties and composition are found obvious over Coats, that machineability and properties would also obvious over Coats. 
It would be obvious to one of ordinary skill in the art that the invention by Coats comprise the machineability properties of the instantly claimed invention, and therefore comprise machineability which is superior in a T6 temper when compared to that of a T3 temper, for the composition made obvious over Coats. When the claimed and prior art products are identical or substantially identical in structure or 

Regarding Claim 25, Coats discloses the claimed composition, temper, ultimate tensile strength, yield strength, and elongation (see above, Claim 18). Coats also discloses a substantially similar processing route (“first cast into ingots…homogenized…billets…extruded…to obtain the desired mechanical and physical properties….includes at least solution heat treatment followed by cold working…subsequent to the solution heat treatment the alloy is rapidly quenched…any known cold working operation, such as drawing….the cold-worked alloy may be subjected to an additional heat treatment, for example…aging…to impart a T6, T651 or T8 temper” Col. 2, line 58 - Col.3, line 30) as that of the current invention (instant specification, “billets were produced…extruded and processed…homogenization, extrusion, solution heat treatment, quenching, drawing and artificial aging operations were all completed” [0032]). 
Therefore, while Coats does not specifically disclose wherein the substantially Pb-free aluminum alloy product is capable of withstanding a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate with < 10% failing for wall tearing or cracking when provided as a 1” diameter rod, one of ordinary skill in the art would have expected the composition and invention by Coats would comprise these properties and machineability capabilities, as the mechanical properties, composition, and processing are identical to those claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 26, Coats discloses a substantially Pb-free aluminum alloy composition (“essentially lead-free aluminum alloy” Abstract) consisting of the following components (in weight percent of the aluminum alloy composition):

said aluminum alloy composition having a ratio by weight of Bi/Sn of less than 1.32/1  (0.2-0.8% Bi and 0.1-0.5 Sn would give a ratio of Bi/Sn in the range of 0.4-8; for example if Sn is 0.3% and Bi is 0.3%, this would give a ratio of Bi:Sn of 1:1 which is less than 1.32:1; furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05); and
said alloy composition manufactured using only artificial aging at a T8 or T6 temper to provide an alloy composition having an Ultimate Tensile Strength >/= 45.0 KSI / 311 MPa, Yield Strength >/= 38.0 KSI / 262 MPa, and % Elongation minimum >/= 10% (see Table in Col. 4; UTS is 51 KSI, yield strength is 45 KSI and elongation is 14%; while the example composition disclosed to represent the mechanical properties does not expressly comprise a Bi/Sn ration of 1.32 or less, it would have been obvious to one of ordinary skill in the art that the working example alloy is representative of the properties or minimum value of the mechanical properties of the alloys taught within the disclosed invention, and therefore of the taught compositions which do read on the claimed ratio; “to further improve the mechanical and physical properties…subjected to an additional heat treatment, for example….aging…160C to 193C…2 to about 12 hours to impart…T6, T651, or T8 temper” Col. 3, lines 22-29). 
Additionally, in regards to the limitation “manufactured using only artificial aging at a T8 or T6 temper”, this is a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process - See MPEP 2113. Thus, all structural limitations of the product have therefore been met.

Further, as the composition of the alloy is obvious over Coats, one of ordinary skill in the art would recognize that when the same temper (processing) is imparted as claimed, that the product would result in the same mechanical and machineability properties as claimed; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01). 

Regarding Claims 27-28, Coats discloses incidental elements and impurities (“unavoidable impurities” Abstract), and teaches wherein impurities may be in amounts not exceeding 0.05% (“lead only as an unavoidable impurity in amounts not exceeding 0.05%” Col.1, lines 34-35), but does not expressly disclose wherein these incidental impurities are present in a total amount of (Claim 27) less than 0.5wt%, or further (Claim 28) less than 0.1wt%; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have limited the amount of the impurities to be as low as possible, and within the claimed values, as a means to prevent contamination which may be detrimental to mechanical properties, and further because Coats suggests impurities should not exceed 0.05% (see teaching above; 0.05% reads on the claimed ranges of (Claim 27) less than 0.5wt% and further (Claim 28) less than 0.1wt%). Again, to be clear, it would have been obvious to one of ordinary skill to have limited the amount of impurities to be as low as possible, and within the ranges claimed, in order to produce a steel which had as little contamination as possible and therefore to prevent degradation of mechanical properties from any said impurities.

Response to Arguments
Applicants arguments, filed January 4, 2022, in regards to claim 1, and dependent claims thereof, and rejected under 35 U.S.C. 102(a)(1) over Bartges, have been fully considered, and are persuasive in view of the Declaration filed January 4, 2022 (see details above). 

Applicant arguments, filed January 4, 2022, in regards to claim 1, and dependent claims thereof, and rejected under 35 U.S.C. 103 over Bartges, have been fully considered, but are respectfully not found persuasive.
Applicant argues that the instant invention produces unexpected properties, as evidenced by the Declaration. This argument is not found persuasive.
As similarly stated in the Response to Declaration above, while the Declaration is sufficient to show that the mechanical properties and a composition within the claimed range does not inherently produce the claimed machining characteristics, these features are nonetheless obvious over Bartges. Firstly, Bartges teaches a T8 temper (and therefore identical processing routes of the claimed invention). It would be obvious that the mechanical properties of the product processed in a T8 temper comprise similar if not improved properties to that disclosed of the T3 temper (first table in Col 5 of Bartges). Therefore, it would be obvious to one of ordinary skill in the art that the alloy composition of Bartges when processed to the T8 temper, and therefore comprising mechanical properties similar to or better than the mechanical properties disclosed for the T3 temper, comprise the same machinability features as claimed.

Applicants arguments, filed January 4, 2022, in regards to claim 1 and 26, and dependent claims thereof, rejected under 35 U.S.C. 103 over Liu are acknowledged, but are respectfully not found persuasive. 
Applicant argues that Liu does not teach the problems of cracking under severe machining, and does not teach selecting the claimed Bi/Sn ratio of 1.32/1 or less because Liu teaches a ratio of 0.67 to 5.33. This argument is not found persuasive. 
Liu doesn’t teach selecting the claimed Bi:Sn ratio or mention crack susceptibility, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Because Liu teaches an overlapping range, it is not required that Liu teach the exact range as claimed for the claimed range to be obvious. Liu teaches the claimed Bi:Sn ratio (see above and rejection details above), as well as the designated temper, which is a product-by-process limitation. Examiner maintains that with an overlapping composition, overlapping Bi:Sn ratio, overlapping mechanical properties, and substantially similar processing route including the T6 or T8 temper, that it would be obvious that the invention of Liu comprise the same machining characteristics.
Applicant argues that the rejection relies on inherency to arrive at the mechanical properties and machinability, and that the Declarations of Coats, Farrar and Matsuka demonstrate that composition and mechanical properties do not inherently provide the claimed machinability.
This argument is not found persuasive and Liu expressly discloses the mechanical properties, discloses the claimed compositional ranges, and discloses the same processing (T8 temper). It would be obvious that the alloy of Liu comprise the claimed machinability features because Liu not only discloses the same composition and mechanical properites, but also the same processing.

Applicants arguments, filed January, 2022, in regards to claim 1 and 26, rejected under 35 U.S.C. 103 over Liu in view of Hatta are acknowledged, but are respectfully not found persuasive. 
	Applicant argues that the claimed machining characteristics presented are unexpected because of processing to the T8 temper. Applicant further argues that the parameters of the machinability test of Hatta are different than claimed. These arguments are not found persuasive. 
The composition and processing are known and disclosed by Liu, and the mechanical properties are also further disclosed by Liu. It would not only be obvious that Liu comprise the claimed machinability features, but also because Hatta, while not disclosing the exact testing parameters for machinability measurements as claimed, teaches wherein an overlapping alloy composition comprises similar 
Further, Applicant’s allegation of unexpected results appears to rely on the T8 temper processing of the composition; however, the references demonstrate that processing the claimed composition to a T8 temper is particularly well-known in the art. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants arguments, filed January 4, 2022, in regards to claim 18 and 19, rejected under 35 U.S.C. 103 over Coats are acknowledged, but are respectfully not found persuasive. 
Applicant argues that the Declaration demonstrates that the overlap in composition, temper and mechanical properties do no inherently result in the same machining properties.
This argument is not found persuasive. The declaration demonstrates that overlap in composition and mechanical properties do not inherently result in the same machining properties, and Examiner maintains that it would be obvious that an overlapping composition, with overlapping mechanical properties, produced by the same processing as the invention (the same temper), would produce the same machinability characteristics. It would be obvious that that invention of Coats when processed to a T6 or T8 temper comprise the claimed features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE P SMITH/             Examiner, Art Unit 1735

/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735